DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
Rejections under 35 USC § 112(a)
By amendment, the issues under 35 USC § 112(a) have been overcome.  The rejections are withdrawn.

Rejections under 35 USC § 103: Vestal
The remarks take the position that based on the discussion of paragraphs [0046] and paragraph [0048] that Vestal is limited to the method  of dropping the  sample solution on the conductive surface 16 (i.e. first surface as claimed).  The remarks acknowledge the discussion of figure 10 of Vestal in the Final Rejection, however suggest that Vestal fails to disclose “a first process of preparing a sample support that includes a substrate formed with a plurality of through-holes opening to a first surface and a second surface opposite to each other, and a conductive layer that is provided only on the first surface of the first surface and the second surface and has a lower affinity with water than the second surface" and "a second process of dropping a solution including a sample to the second surface . . . in a state in which the sample support is supported such that the second surface is located above the first surface".
This has been found unpersuasive.  Specifically, the remarks do not address figure 10 of Vestal.  Specifically, figure 10 of Vestal clearly shows a sample support that includes a substrate (sample plate 10) formed with a plurality of through-holes opening to a first surface and a second surface opposite to each other (([0050] teaches hole spacing and thickness  as seen in figure 3, paragraph [0038] teaches the hole structure  comprises a flat plate with a plurality of holes extending through the plate)), and a conductive layer (figure 10, upper conductive surface 16 inverted opposite of the arrangement of figure 9.  Paragraph [0049] teaches conductive surface 16) that is provided only on the first surface (16 is the only conductive surface as suggested in paragraph [0046]) of the first surface and the second surface (16 and 22) and has a lower affinity with water than the second surface (taught as modified by secondary references in the rejection herein below).
Moreover, Vestal teaches a second process of dropping a solution including a sample to the second surface (dropped via HPLC columns 32 to the second surface 22 in figure 10) . . . in a state in which the sample support is supported such that the second surface (fig. 10, 22) is located above the first surface (fig. 10, 16).
Lastly, Vestal teaches a fourth process of applying an energy beam to the first surface while applying a voltage to the conductive layer, and thus ionizing the dried components of the sample that remain in the plurality of through-holes (fig. 16, via laser 106 and pulse generator 112, see paragraph [0034].  The components are dried via crystallization.  Specifically, paragraph [0048] recites “Crystals of matrix containing samples of interest are formed on the surface 16 surrounding the capillary exit, and as the last of the matrix solution is drawn through the capillaries crystals may fill the exit of the capillary”.  That is, crystals fill the exit of the capillary and thus dried components of the sample remain in the plurality of holes and thus ionized via laser desorption ionization process discussed in paragraph [0034].
Therefore, the remarks are unpersuasive and the rejection stands as discussed herein below.

Rejections under 35 USC § 103: Ekstrom 
The remarks generally allege that Ekstrom fails to disclose the amended subject matter.  This has not been found persuasive.  The amended subject matter is addressed in the rejection herein below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1  and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US pgPub 2006/0266941) in view of Okuno et al. (US pgPub 2009/0095897) or alternatively in view of Naito et al. (WO2017038710) (the US national stage application pre-grant publication 2017/0358436 is used to cite paragraphs herein below).
Regarding claim 1, Vestal teaches an ionization method (inherent in the apparatus of figure 16)comprising: 
a first process of preparing a sample support (fig. 1, 12) that includes a 5substrate formed with a plurality of through-holes opening to a first surface and a second surface opposite to each other ([0036]), and a conductive layer that is provided only on the first surface of the first surface and the second surface  ([0036], conductive surface 16, [0046], see discussion in response to arguments section above); 
a second process of dropping a solution including a sample to 10the second surface in a state in which the sample support is supported such that the second surface is located above the first surface (fig. 10, shows conductive surface 16 (first surface) below second surface 22, dropping via HPLC columns 32 to the second surface 22 in figure 10); 
a third process of moving components of the sample from a side of the second surface into the plurality of through-holes in the state in which the sample support is supported such that the second surface is 15located above the first surface ([0050] teach eluting the samples to the conductive surface is the same as described above.  Figures 6-7 shows the elution process with 22 above 16 see paragraph [0048].  ), and drying the components of the sample moved into the plurality of through-holes (crystallization [0048]) while the components of the sample remain in the plurality of through holes (as seen in figure 10, while crystals are being formed by the pressure differential drying process a portion of the sample in the holes still remains moving by the pressure differential to surface 16); and 
a fourth process of applying an energy beam to the first surface while applying a voltage to the conductive layer, and thus ionizing the dried components of the sample (fig. 16, via laser 106 and pulse generator 112, see paragraph [0034]. The components are dried via crystallization.  Specifically, paragraph [0048] recites “Crystals of matrix containing samples of interest are formed on the surface 16 surrounding the capillary exit, and as the last of the matrix solution is drawn through the capillaries crystals may fill the exit of the capillary”.  That is, crystals fill the exit of the capillary and thus dried components of the sample remain in the plurality of holes and thus ionized via laser desorption ionization process discussed in paragraph [0034]).
a process of mounting the sample support on a mounting surface of a mounting portion (fig. 8, 28) such that the second surface faces the mounting surface (28 faces 22 of 12) between an end of the third process and a start of the fourth process ([0048]).
Vestal teaches the collimated hole structure may be formed of any material and that the conductive thin layer may be a metal however fails to disclose the conductive surface has a lower affinity with water than the second surface.
Okuno et al. teaches the conductive thin layer may be a metal however fails to disclose the conductive surface has a lower affinity with water than the second surface ([0016] teaches an alumina substrate and gold or platinum layer. The instant US published specification teaches the substrate is made of alumina ([0047]) and coated with gold or platinum having a lower affinity that the second surface ([0044]-[0044]).  Thus Okuno teaches the conductive thin layer has a lower affinity with water than the second surface).
Okuno modifies Vestal by suggesting materials for the substrate and metal.
Since both inventions are directed towards laser desorption ionization, it would have been obvious to one of ordinary skill in the art to select the materials of Okuno for the device of Vestal because it would allow for matrix free ionization, therefore avoiding disturbance due to matrix-related ions ([0005] and [0008]).
Alternatively, Naito teaches the conductive layer has a lower affinity with water than the second surface ([0058] and [0061] see discussion above with inherent characteristics of al and Au or Pt).
Naito modifies Vestal by suggesting materials for the substrate and metal.
Since both inventions are directed towards laser desorption ionization, it would have been obvious to one of ordinary skill in the art to select the materials of Naito for the device of Vestal because gold and platinum have high conductivity and low reactivity with the sample, therefore allowing accurate measurement ([0055]-[0057]).
Regarding claim 7, Vestal teaches wherein: the sample support is provided with a plurality of measurement regions ( [0048] “ Crystals of matrix containing samples of interest are formed on the surface 16 surrounding the capillary exit, and as the last of the matrix solution is drawn through the capillaries crystals may fill the exit of the capillary. The sample plate 10 is then installed in the sample plate holder 28 for the MALDI mass spectrometer with the conductive surface 16 containing matrix crystals and samples of interest exposed to the laser beam 30 as illustrated in FIG. 8”) that are separated from one another when viewed in a thickness direction of the substrate (since droplets 26 are when viewed in the thickness direct in figure 7, the resultant crystals formed by vaporization are also separated); 15the plurality of through-holes are formed in each of the plurality of measurement regions (capillaries); the second process includes dropping the solution including the sample to the plurality of measurement regions on the second surface (as seen in figure 10, dropping the solution on surface 22); and 20the fourth process includes applying the energy beam to each of the measurement regions, and ionizing the components of the sample in each of the measurement regions ([0048]).


Claim 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom (US pgPub 2006/0252047) (first interpretation) in view of Toriumi et al. (US pgPub 2019/0019661) in view of Vestal.
Regarding claim 1, Ekstrom teaches an ionization method (figs. 6, 8-9) comprising: 
a first process of preparing a sample support that includes a substrate (sample carrier plate 800 that is formed includes the additional features ([0120] of figures 6q-6s as described in paragraphs [0122]-[0123])) formed with a plurality of through-holes (figures 6 and 8) opening to a first surface and a second surface opposite to each other (via inlet/outlet 601/602 see figures 6a-d), and a conductive layer that is provided only on the first surface of the first surface and second surface (either gold or platinum plated on silicon or polymeric material ([0167]/[0169]) and has a lower affinity with water than the second surface (via hydrophobic area or sides 614 ([0122]-[0123])); 
a second process of dropping a solution including a sample to the second surface in a state in which the sample support is supported such that the second surface is located above the first surface (figure 6q-s, [0121]-[0122], droplet 606 directly after elution of desired analytes (sample)  from the medium 605.  Thus sample solution dropped in figure 6q-s in inlet side 601 (second side) above outlet side (first surface), see also figures 8b and 9a as described in paragraphs [0128]-[0129] and [0134]); 
a third process of moving components of the sample from a side of the second surface into the plurality of through-holes in the state in which the sample support is supported such that the second surface is located above the first surface ([0121] via elution from inlet to outlet, see also figures 8c/9c as described in [0130]-[0131] and [0136]), and drying the components of the sample moved into the plurality of through-holes ([0131] and [0133] via vacuum, see paragraph [0101] and [0190] for crystallizing on the analysis zone via vacuum, thus drying (transformation of a liquid to a crystal which is a solid, thus drying) while the components of the sample remain in the plurality of through-holes1; and 
a fourth process of applying an energy beam to the first surface (fig. 9d, see paragraphs [0132] and [0137])
a process of mounting the sample support on a mounting surface of a mounting portion (fig. 8d and paragraph [0132]) such that the second surface faces the mounting surface (via flipping discussed in paragraph [0132]) between an end of the third process and a start of the fourth process ([0132]).
Ekstrom differs from the claimed invention by not disclosing applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample.
However, Toriumi teaches applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample ([0004]).
Toriumi modifies Ekstrom by suggesting applying a voltage in the event o irradiating the sample mounting plate with laser light.
Since both inventions are directed towards MALDI, it would have been obvious to one of ordinary skill in the art to apply the voltage while irradiating with light because it would make desorbed/ionized sample easily fly towards an electrode for acceleration, thus allow for more accurate sample analysis ([0004]).
Ekstrom teaches drying the sample in the analysis zone, however fails to disclose ionizing the dried components of the sample that remain in the plurality of through holes.
However, Vestal teaches The components are dried via crystallization.  Specifically, paragraph [0048] recites “Crystals of matrix containing samples of interest are formed on the surface 16 surrounding the capillary exit, and as the last of the matrix solution is drawn through the capillaries crystals may fill the exit of the capillary”.  That is, crystals fill the exit of the capillary and thus dried components of the sample remain in the plurality of holes at exit and thus ionized via laser desorption ionization process discussed in paragraph [0034].
Vestal modifies Ekstrom by teaching filling the exit of the holes with the matrix crystals including the sample.
Since both inventions are directed towards eluting the sample prior to drying and ionization, it would have been obvious to one of ordinary skill in the art to dry components (via crystallization) of the sample such that the sample that remains in the plurality of through holes is ionized as suggested in Vestal in the method of Ekstrom because it would ensure that the last of the matrix solution containing the samples of interest is drown through the capillaries ([0048]), therefore allowing analysis of all the samples of interest.
Regarding claim 7, Ekstrom teaches the sample support is provided with a plurality of measurement regions that are separated from one another when viewed in a thickness direction of the substrate ([0132] and figure 8d analysis zone 805); the plurality of through-holes are formed in each of the plurality of measurement regions (outlet 802); the second process includes dropping the solution including the sample to the plurality of measurement regions on the second surface (as seen in figure 8c); and the fourth process includes applying the energy beam to each of the measurement regions, and ionizing the components of the sample in each of the measurement regions ([0132] and [0137])
Regarding claim 8, Ekstrom teaches wherein: 25the sample support includes a supporting substrate (figs. 11a-11b, 1111) that supports the substrate at the side of the second surface (supports 1110 via mating see paragraph [0141]-[0142]); and 38FP18-1057-00 the supporting substrate includes a plurality of through portions passing through the supporting substrate in a thickness direction of the supporting substrate in correspondence to the plurality of measurement regions ([0141]-[0142]).

Claim 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom (US pgPub 2006/0252047) (second interpretation) in view of Toriumi et al. (US pgPub 2019/0019661).
Regarding claim 1, Ekstrom teaches an ionization method (figs. 5, 6, 8-9) comprising: 
a first process of preparing a sample support that includes a substrate (fig. 5, thin permeable membrane 504) formed with a plurality of through-holes opening to a first surface and a second surface opposite to each other ([0119]), and a conductive layer that is provided only on the first surface of the first surface and second surface (either gold or platinum plated on silicon or polymeric material ([0167]/[0169])) and has a lower affinity with water than the second surface (via hydrophobic area or sides 614 ([0122]-[0123]).  Note paragraph [0120] teaches the sample carrier plate can have any known type of additional structuring of inlet/outlets.  Thus conductive plating and hydrophobic surfacing was envisioned for the plate of figures 5a-5b); 
a second process of dropping a solution including a sample to the second surface in a state in which the sample support is supported such that the second surface is located above the first surface (figure 6q-s, [0121]-[0122], droplet 606 directly after elution of desired analytes (sample)  from the medium 605.  Thus sample solution dropped in figure 6q-s in inlet side 601 (second side) above outlet side (first surface), see also figures 8b and 9a as described in paragraphs [0128]-[0129] and [0134]); 
a third process of moving components of the sample from a side of the second surface into the plurality of through-holes in the state in which the sample support is supported such that the second surface is located above the first surface ([0121] via elution from inlet to outlet, see also figures 8c/9c as described in [0130]-[0131] and [0136]), and drying the components of the sample moved into the plurality of through-holes ([0131] and [0133] via vacuum, see paragraph [0101] and [0190] for crystallizing on the analysis zone via vacuum, thus drying (transformation of a liquid to a crystal which is a solid, thus drying) while the components of the sample remain in the plurality of through-holes (see discussion above); and 
a fourth process of applying an energy beam to the first surface (fig. 9d, see paragraphs [0132] and [0137]) and thus ionizing the dried components of the sample that remain in the plurality of through  holes (analysis zone 505 of membrane would result in dried components of sample ionized)
a process of mounting the sample support on a mounting surface of a mounting portion (fig. 8d and paragraph [0132]) such that the second surface faces the mounting surface (via flipping discussed in paragraph [0132]) between an end of the third process and a start of the fourth process ([0132]).
Ekstrom differs from the claimed invention by not disclosing applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample.
However, Toriumi teaches applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample ([0004]).
Toriumi modifies Ekstrom by suggesting applying a voltage in the event o irradiating the sample mounting plate with laser light.
Since both inventions are directed towards MALDI, it would have been obvious to one of ordinary skill in the art to apply the voltage while irradiating with light because it would make desorbed/ionized sample easily fly towards an electrode for acceleration, thus allow for more accurate sample analysis ([0004]).
Regarding claim 7, Ekstrom teaches the sample support is provided with a plurality of measurement regions that are separated from one another when viewed in a thickness direction of the substrate ([0132] and figure 8d analysis zone 805); the plurality of through-holes are formed in each of the plurality of measurement regions (membrane of figure 5a-b over outlet 802); the second process includes dropping the solution including the sample to the plurality of measurement regions on the second surface (as seen in figure 8c); and the fourth process includes applying the energy beam to each of the measurement regions, and ionizing the components of the sample in each of the measurement regions ([0132] and [0137])
Regarding claim 8, Ekstrom teaches wherein: 25the sample support includes a supporting substrate (fig. 5, 507) that supports the substrate at the side of the second surface (as seen in figure 5b, 507 supports 504 at side of second surface (i.e. first surface applied with conductive plating and hydrophobic surface as seen in figure 6q is on the opposite side of membrane outlet in the combination of figure 5b and 6q).  Note when surface is reversed for analysis, 507 supports 504); and 38FP18-1057-00 the supporting substrate includes a plurality of through portions passing through the supporting substrate in a thickness direction of the supporting substrate in correspondence to the plurality of measurement regions ([0119]).


Relevant art
Wada attached herewith teaches a porous aluminum substrate with a metal coating for laser desorption ionization.  The holes are not through holes.
Okuno et al. (US pgPub 2009/0095897) additionally teaches the porous aluminum substrate does not require a barrier layer as taught in Wada ([0076]).
These references could be modified by Ekstrom and Vestal as discussed above to make obvious the claimed invention.  Specifically, Wada teaches the claimed first and second surfaces, where the first surface has a conductive layer.  Okuno teaches the barrier layer is not required.  Wada teaches the base is not required.  Therefore, the combination of references suggests through holes.  Wada teaches the sample is loaded on the first surface, thus fails to disclose the processing steps.  However, the processing steps are known to Ekstrom and Vestal as discussed above.  Therefore, the claims would be obvious.  However, for the sake of brevity, such a rejection is not made at this time because the claims are already obvious as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ekstrom teaches a vacuum pressure applied to transfer the solution ([0131] and [0133]).  The vacuum inherently dries the solution in order for crystallization on the analysis zone to take place ([0101] and [0190]).  Since the pressure caused by the vacuum moves the solution, during the drying step and while the components of the sample are moved into the plurality of through holes some portion of the components remain in the plurality of through holes.  That is, the solution in figures 8c and 9c at the bottom of the inlet are drawn and dried first while solution above towards the top of the inlet 801 still remains in the inlet before it is drawn to be dried